Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 4 – 12 and 15 – 21 (renumbered 1 – 17) are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 10/19/2021 have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1, 12 and 21 have overcome the prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1, 12 and 21 are therefore allowable.
The prior arts of record fail to teach a distance estimation method and device that generates signal-path power and noise-path power according to channel state information (CSI) processed by an inverse fast Fourier Transform (IFFT) operation, wherein signal processing is performed on the CSI using a low-pass filter and then the IFFT operation is performed on the CSI, as substantially described in the independent claims 1 and 12. The claims further describe to perform a calculation to divide the signal-path power by the noise-path power to obtain a signal-power calibration value and obtain a path-loss exponent according to received signal strength indication 
The prior arts of record fail to teach a signal-power calibration method by generating signal-path power and noise-path power according to channel state information (CSI) processed by an inverse fast Fourier Transform (IFFT) operation, wherein signal processing is performed on the CSI using a low-pass filter and the IFFT operation is performed on the CSI which is processed by the low-pass filter, as substantially described in the independent claim 21. The claim further describes to perform a calculation to divide the signal-path power by the noise-path power to obtain a signal-power calibration value. 
The amended limitations of the independent claims 1, 12 and 21 are not taught nor suggested by the cited prior arts of record and the claims are novel over the prior arts in view of entirety of each claim. Claims 4 – 11 depend on claim 1 and claims 15 – 20 depend on claim 12. Therefore, dependent claims 4 – 11 and 15 – 20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474